Bland, Judge,
delivered the opinion of the court:
This is an appeal from a decision of the Board of Appeals of the United States Patent Office, affirming the decision of the examiner, rejecting claims 9, 10, and 11, being all the claims of appellants’ application, filed July 3, 1926, as unpatentable over the prior art.
Claim 9 is illustrative of the claims on appeal and reads as follows:
9. As an improved article of manufacture, the herein described piston comprising in a single integral element an annular body with a thin metal webbing forming the skirt and head of the same, and uninterrupted uniformly tapered and radially extending reenforced ribs between the head and skirt bead, each of which extends at the head portion to the concentric annular rib on the inner wall of the head and terminating at the said bead with their terminals disposed within the thickness of said bead.
The references relied upon are:
Maire, 1249799, December 11, 1917.
Clark, 1358364, November 9, 1920.
Kickham et al. (British), 125728, May 1, 1919.
The application involves a form of piston in which at the lower edge there is an internal, annular bead, and internal longitudinal ribs extend'radially from the head of the piston, down along the side walls and terminate in the aforementioned annular bead. The piston is provided with bosses for wrist pins, each of said bosses having a flange formed integral therewith, and with the side wall and head of the piston. These bosses are also connected by an integral annular rib which also intersects the longitudinal ribs aforementioned. These intersecting ribs strengthen the piston and prevent distortion thereof.
The examiner and the Board of Appeals held that in view of Maire and Kickham et al., it would not involve invention to extend the reinforcing ribs in Clark so as to unite them with the bead at the lower edge.
Appellants at the time of making the alleged invention manufactured the Clark piston pursuant to a license and they claim that the Clark piston was defective in so far as the portion of the skirt below the rib which extended downward from the head would become hot, swollen and distorted, owing to the unequal distribution of heat. They conceived the notion of uniting the rib with the bead at the open end of the piston which, they state, reinforces the skirt down to the bead and at the same time tends to hold the ribs and bead in proper position.
*892The main reference is Clark and it will be noticed that the only difference claimed between the applicants’ piston and Clark’s piston is in the fact that the rib extends to the bead in the applicants’ piston and does not extend that far in Clark’s.
Maire and Kickham et al. both show fins extending to the bead and the fins in both instances served the purpose of distribution of heat and of strengthening the walls of the piston. Appellants argue that nothing is said in Kickham et al. or Maire with reference to uniting the fins with the bead, and that the showing in the drawings is merely accidental.
It is well settled that description for purposes of anticipation may be by drawings alone, as well as by words. Jockmus v. Leviton, 28 F. (2d) 812, cited with approval in In re Bager et. al, 18 C. C. P. A. (Patents) 1094, 47 F. (2d) 951.
We agree with the concurring conclusions of the Patent Office tribunals that it was obvious to one skilled in the art that extension of the ribs to the bead would not only more evenly distribute the heat and thus protect the skirt from the undesirable conditions referred to, but that it would also function in reinforcing the ribs, bead, and skirt, and that it would not involve invention to so unite them.
The decision of the Board of Appeals is affirmed.
Hatfield, J., did not participate in the decision of this case.